Citation Nr: 0510087	
Decision Date: 04/07/05    Archive Date: 04/22/05

DOCKET NO.  03-28 726A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from April 1957 to March 
1959.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO).

In this decision, the Board grants the veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for a back disability.  This reopened 
claim requires additional development and is the subjects of 
the remand appended to this decision.  This issue is 
therefore REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim to reopen has been obtained by the RO.

2.  The veteran's claim for service connection for a back 
disability was most recently denied by the Board in a 
decision dated in December 1980.

3.  Relevant evidence submitted since the December 1980 Board 
decision is new in that it has not been previously 
considered, and it is material in that it relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The December 1980 Board decision is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1980); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004).

2.  New and material evidence has been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back disability, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a back disability was 
most recently denied by the Board in a decision dated in 
December 1980.  Previously, entitlement to service connection 
had been denied by the Board in decisions dated in March 1971 
and May 1974.  Service connection was denied because the 
veteran at that time had not submitted new and material 
evidence to establish that his back disability was related to 
service.  The veteran was initially denied service connection 
for a back disability by a Board decision dated in March 1971 
and reopening has been denied several times since then on the 
grounds that there has been no link to service shown.  
Decisions of the Board are final, 38 U.S.C. § 4004(b) (1976); 
38 C.F.R. § 19.104 (1980); currently 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); and 
may be reopened only by the submission of new and material 
evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  

Prior, unappealed Board decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2004).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence offered since the claims were denied in December 
1980, which consists of lay statements from the veteran's 
friends and family, some private medical records, some VA 
treatment records, information that the veteran is receiving 
Social Security Disability, and various general medical 
information, is new, in that it has not been previously 
considered.  It is also material.  The lay statements from 
the veteran's friends and family indicate their observations 
that the veteran has been suffering from back pain since 
leaving service.  If credible, this evidence helps establish 
a continuity of symptomatology that would aid in the decision 
to grant service connection.  In addition, there is now 
evidence that the veteran has been granted Social Security 
Disability, and those records should be obtained.  For the 
purpose of reopening the veteran's claim, these lay 
statements are presumed to be credible and therefore, there 
is sufficient evidence to reopen the claim and obtain Social 
Security records.  The new evidence directly addresses the 
specified reasons for the earlier denials of service 
connection and directly addresses unestablished facts that 
are necessary for the claims to be substantiated.  
Accordingly, the Board concludes that the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for a back disability.  It is true, as the 
RO noted that these lay statements are not from medical 
personnel and may not be completely credible with respect to 
a medical diagnosis or etiology.  However, for the limited 
purposes of reopening the claim, the statements are presumed 
t be credible.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify the veteran of information and evidence 
necessary to substantiate the claim and redefined its duty to 
assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2004).  Given the favorable disposition of the 
action here, which is not prejudicial to the veteran, the 
Board need not assess VA's compliance with the VCAA in the 
context of this jurisdictional issue.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Since the claim of service connection for a back disability 
is reopened, the merits of that issue must be addressed.  
Before proceeding to the merits, further development is 
necessary, which will be addressed in the Remand portion of 
this decision.  


ORDER

New and material evidence having been submitted, the 
previously denied claim of service connection for a back 
disability is reopened.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred when, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
Among other things, this law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  With respect to his claim seeking 
entitlement to service connection for a back disability, he 
should be asked to submit all available evidence.

The record indicates that the veteran has been awarded Social 
Security Disability benefits.  The RO must contact the Social 
Security Administration and obtain all records related to the 
veteran's Social Security claim.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

Because there is additional medical evidence to be gathered, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:


1.  The veteran should be asked to submit 
all evidence he has that corroborates his 
claim seeking service connection for a 
back disability.

2.  The RO should request the Social 
Security Administration to provide copies 
of all records related to the veteran's 
claim for Social Security benefits 
including all medical records and copies 
of all decisions or adjudications.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is further notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


